Citation Nr: 0940609	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as secondary to service-connected shell fragment 
wounds of the feet and/or left knee.

2.  Entitlement to service connection for osteoarthritis, 
including as secondary to service-connected shell fragment 
wounds of the feet and/or left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the Veteran's claims of 
service connection for fibromyalgia and osteoarthritis, each 
including as secondary to service-connected shell fragment 
wounds of the feet and/or left knee.  The Veteran disagreed 
with this decision in January 2008.  He perfected a timely 
appeal in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he incurred fibromyalgia and 
osteoarthritis during active service, including as due to his 
service-connected shell fragment wounds of the feet and/or 
left knee.

Although the Veteran initially did not request a Board 
hearing when he perfected a timely appeal in April 2008, he 
subsequently requested a Travel Board hearing in a VA Form 9 
dated on July 23, 2009, and date-stamped as received by the 
RO on July 27, 2009.  It was error for the RO/AMC to certify 
this appeal to the Board in September 2009 without scheduling 
the Veteran for a Travel Board hearing.  

In view of the foregoing, the RO must schedule the Veteran 
for a Travel Board hearing in conjunction with his pending 
appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).


Accordingly, this appeal is REMANDED for the following 
action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the Veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

